Citation Nr: 0815060	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-06 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling from July 19, 2004, to April 11, 2006.  

2.  Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), rated as 50 percent 
disabling since April 11, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision rendered by the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD and assigned an initial 30 
percent disability evaluation.  During the pendency of the 
appeal, the RO assigned a 50 percent evaluation, effective 
April 11, 2006.  However, since this increase did not 
constitute a full grant of the benefits sought, the increased 
initial evaluation issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

In August 2007, the veteran and his spouse testified before 
the undersigned during a hearing at the RO.  A transcript of 
the proceeding is of record.  At the conclusion of the 
hearing, the record on appeal was left open for a period of 
30 days so the veteran could obtain additional evidence.  He 
submitted the additional evidence, accompanied by a waiver of 
initial RO review of such evidence.  

Finally, during the hearing, the veteran raised the issue of 
entitlement to service connection for a heart disability as 
secondary to service-connected PTSD.  This issue is not 
developed for appellate review, and accordingly is referred 
to the RO for additional development.  


FINDINGS OF FACT

1.  From July 19, 2004, to April 11, 2006, the veteran's PTSD 
has been manifested by occupational and social impairment 
productive of no more than reduced reliability and 
productivity due to symptoms such as impaired sleep, 
intrusive thoughts, depression, anger, and irritability.  
Occupational and social impairment in most areas is not 
shown.  

2.  Since April 11, 2006, the veteran's PTSD has been 
manifested by severe sleep impairment, nightmares, depressed 
mood, irritability, hypervigilance, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Total occupational and social impairment is 
not shown.  

CONCLUSIONS OF LAW

1.  For the period from July 19, 2004, to April 11, 2006, the 
criteria for an initial 50 percent rating, but not greater, 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 
9411 (2007).

2.  Since April 11, 2006, the criteria for a 70 percent 
rating, but not greater, for post-traumatic stress disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c). 

In the present case, the issue on appeal arises from a claim 
for service connection for PTSD.  The Board notes that the 
veteran's claim was received in July 2004. In August 2004, 
prior to its adjudication of this claim, the RO provided 
notice to the claimant regarding the VA's duty to notify and 
to assist.  The claimant was made aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide evidence in his possession that pertains to the 
claims.  Thus, the Board finds that the content and timing of 
the August 2004 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

However, the VCAA letter in this case did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date should the claim for service 
connection be granted.  In a February 2005 rating decision, 
the RO granted service connection for PTSD, and the issue on 
appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

However, even though the initial VCAA letter did not include 
adequate notice of what was needed to establish a disability 
rating and effective date, the Board finds no prejudice to 
the claimant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  In this regard, the Board observes that the VCAA 
notice was properly tailored to the application for the 
original request for service-connected benefits.  

As stated, the RO awarded service connection for PTSD in a 
February 2005 rating decision and assigned an initial 30 
percent disability rating effective July 19, 2004 (date of 
claim).  Therefore, the VCAA letter served its purposes in 
that it provided section 5103(a) notice of the claimant; and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's March 2005 notice of disagreement (NOD), 
the claimant took issue with the initial 30 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, in January 2006, 
and in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), 
the RO issued a SOC which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 38 
U.S.C.A. § 7105(d)(1). Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 38 
C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Nevertheless, the Board notes that in March 2006, 
the RO sent the veteran a letter describing how it assigns 
the appropriate disability rating or effective date.  

With respect to the duty to assist, the Board notes that 
identified relevant medical evidence, including VA outpatient 
treatment records have been associated with the claims file.  
In addition, the veteran has undergone VA examinations in 
conjunction with his claim for an increased initial rating.  
While the veteran is a recipient of Social Security 
disability benefits, he has indicated that the award of such 
benefits was based on his heart condition and not related to 
his service-connected PTSD.  Hence, the records are not 
relevant to the adjudication of the claim, and any failure to 
associate the Social Security records with the claims file is 
non-prejudicial to the veteran.  Finally, the veteran and his 
spouse offered testimony with respect to the severity of the 
PTSD symptoms, and following the conclusion of the hearing, 
submitted additional pertinent medical evidence.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

Accordingly, the Board finds that VA has satisfied its duties 
to notify and assist the claimant in substantiating the claim 
for VA benefits.  

Legal Criteria-Increased Rating (General)

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating from July 19, 2004, to April 10, 2006, and 
a 50 percent rating since April 11, 2006.  

A 30 percent evaluation is for consideration when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.   

Analysis-PTSD

The veteran contends that his service-connected PTSD 
disability is of a greater severity than that contemplated by 
the current rating.  Specifically, he and his spouse 
testified as to his severely impaired sleep, panic attacks, 
difficulty concentrating, problems maintaining social 
relationships, anger control, and reduced appetite.  

In September 2004, the veteran was afforded the first of 
three VA mental health examinations to address the severity 
of his PTSD.  In the associated report, it was noted that he 
experienced intrusive thoughts, feelings of detachment, 
isolation from crowds, hypervigilence, and difficulty 
concentrating.  No psychotic behavior was manifested, speech 
was clear and coherent, and no suicidal or homicidal ideation 
was shown.  He had a history of 5 marriages, but had been 
with his current girlfriend for 8 years.  He was unemployed 
since 1999 due to a heart condition.  He maintained his own 
home, and was managing Social Security disability payments 
and VA compensation payments.  Objectively, the veteran was 
diagnosed with PTSD of moderate severity, and was given a GAF 
score of 53.

The veteran underwent a second VA examination in January 
2005.  In this report, the veteran complained of frequent 
nightmares, irritability, and jumpiness.  He described a 
"fair" relationship with family, friends, and relatives.  
He lived in a house, and was capable of managing his 
household and financial affairs.  His thoughts were organized 
and non-delusional.  He did not have auditory or visual 
hallucinations, nor did he promote paranoid ideation.  His 
memory and intellectual functioning were not impaired.  A GAF 
of 50 was assigned.  The examiner noted that the veteran's 
social functioning had "always been poor."

In addition to these medical evaluations, are VA outpatient 
treatment records which show that he is prescribed sertraline 
and had continuing problems with depression, anger, and 
irritability.  One record noted that the veteran had a 
girlfriend, but he was, reportedly, taking her medications to 
help get to sleep.  He reported that he only got 2-3 hours of 
sleep per night.  On April 11, 2006, his treating 
psychiatrist increased the dosage of prescribed medication 
used to help him sleep through the night.  

During the VA examination in October 2006, the veteran 
continued to describe difficulty sleeping, nightmares, and 
flashbacks of traumatic experiences in Vietnam.  He was 
married, but reported frequent arguments with his wife.  He 
reported that his social activities had diminished and that 
he preferred to spend time alone.  Upon mental status 
examination, he did not endorse panic attacks, delusions, 
hallucinations, or ritualistic obsession.  His thought 
processes were normal and his judgment was intact.  There was 
mild impairment of memory, including difficulty retaining 
highly learned material.  The examiner assigned a GAF score 
of 49.  In explaining the veteran's PTSD symptoms, he noted 
that the disability resulted in "occasional difficulty 
performing activities of daily living" and diminished social 
relationships.  

Group treatment notes through September 2007 reflect that the 
veteran meets weekly for group treatment of PTSD.  A 
September 19, 2007, treatment note indicated that he 
continued to have recurrent nightmares, intrusive thoughts, 
hyperarousal, avoidance of triggers, survivor guilt, and some 
passive suicidal ideation.  He did not have homicidal 
ideations, delusions, or hallucinations.  A staff 
psychiatrist noted that he was "totally and permanently 
disabled due to severe chronic PTSD.  He is unemployable."  

Upon review of the evidence of record, the Board finds that 
for the period from July 19, 2004, to April 11, 2006, the 
veteran's PTSD was manifested by impaired sleep, intrusive 
thoughts, depression, anger, and irritability.  The GAF 
scores assigned for this period, ranged from 50 to 53.  A 
score of 50 denotes serious impairment in social and 
occupational functioning, while the GAF score of 53 denotes 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  (The Global Assessment of 
Functioning (GAF) is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).)  Given 
the competent lay and medical evidence of record, and after 
considering the GAF scores assigned, the Board finds that the 
PTSD disability is productive of occupational and social 
impairment with reduced reliability and productivity.  As 
such, the Board finds that the PTSD disability more nearly 
approximates the criteria for a 50 percent rating.  

Prior to April 11, 2006, however, the PTSD disability was not 
shown to result in occupational and social impairment with 
deficiencies in most areas.  In this respect, for this 
period, although unemployed due to a heart disability, the 
veteran maintained several social relationships.  Moreover, 
he did not endorse symptomatology that is typically 
associated with a higher disability rating.  There was no 
evidence showing, for example, illogical speech, continuous 
panic, impaired impulse control, or spatial disorientation.  
Rather, the record reflects that he was able to maintain fair 
relationships with family and friends, and was able to manage 
his household and household finances.  

While an exact date is difficult to ascertain, the record 
shows that on or about April 11, 2006, the veteran's PTSD 
worsened.  As of this date, his impaired sleep and nightmares 
required a stronger dosage of prescribed medicine.  In 
addition, since April 11, 2006, there is evidence showing a 
decline in the veteran's ability to maintain social 
relationship.  For example, during the October 2006 VA 
examination, the same examiner who examined the veteran in 
January 2005, noted that the veteran had "major changes in 
social functioning" and preferred to "be alone."  
Similarly, the GAF score of 49 assigned during the October 
2006 VA examination is representative of serious symptoms or 
serious impairment in social or occupational functioning.  
Given the foregoing, the Board finds that since April 11, 
2006, service-connected PTSD is manifested by occupational 
and social impairment with deficiencies in most areas.  Thus, 
for this period, the disability more nearly approximates the 
criteria for a 70 percent evaluation.  In assigning a 70 
percent evaluation herein, the Board acknowledges that the 
veteran is not shown to have many of the symptoms 
contemplated by a 70 percent evaluation.  In assigning a 
disability rating, however, the Board is not required "to 
find the presence of all, most, or even some, of the 
enumerated symptoms."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).   

However, while the veteran's PTSD does result in significant 
disability, the Board finds that the extent of his symptoms 
do not rise to the level of total occupational and social 
impairment so as to warrant a 100 percent evaluation.  
Symptoms typically associated with a 100 percent evaluation 
for PTSD are not demonstrated.  In addition, the veteran 
maintained many social contacts.  In sum, he is not shown to 
have total occupational and social impairment due to service-
connected PTSD.  

Therefore, in summary, the Board finds that the evidence does 
support the award of a 50 percent rating since July 19, 2004, 
and a 70 percent since April 11, 2006, but no more, for the 
service-connected PTSD.  

Finally, while there does appear to be significant impairment 
in occupational and social functioning, this is contemplated 
in the award of the 70 percent schedular evaluation.  There 
is no indication that the veteran requires frequent 
hospitalization for PTSD, or that PTSD results in an 
exceptional or unusual disability picture warranting a remand 
for a referral to the Chief Benefits Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  See Thun v. Peake, No. 05-2066 (U.S. Vet. 
App. April 23, 2008).  


ORDER

Effective July 19, 2004, to April 11, 2006, a 50 percent 
rating for PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

Effective April 11, 2006, a 70 percent rating for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


